DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 9, and 11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirasawa (US 5,436,684).

Claim 1, Hirasawa teaches an operation apparatus (photographing apparatus; col. 5, line 52-62) for operating driving of an optical member (zoom lens; col. 4, line 19-33), the operation apparatus comprising:
a storage configured to store a speed of the optical member in advance (speed information of each zoom zone stored as a table in micom 119; col. 6, 23-25);

a processor (microcomputer aka “micom” 119; col. 6, line 17-19) configured to generate a command corresponding to the stored speed based on an operation of the operation member (if zoom switch is depressed, micom executes a program to determine zoom speed based on zoom speed storing memory; see Fig. 6 step S104 which refers to Fig. 4, col. 2, lines 57-66), 
wherein the processor is configured to perform processing of changing the generated command to another command based on a state of the optical member of which driving is operated based on the generated command (based on the position of the zoom lens, a temporary zoom speed is set in step S110; see Fig. 6 and col. 7, lines 64-68).



Claim 3, Hirasawa further teaches wherein the processor is configured to perform the processing in a case where the state of the optical member is unchanged based on the generated command (speed is changed in the case where the second lens group is stopped; see col. 9, lines 18-22).

Claim 4, Hirasawa further teaches wherein the processor is configured to perform, as the processing, processing of changing the generated command to a predetermined command (the moving speed of the zoom lens is calculated based on the speed of the focus lens which has previously been stored; see col. 8, lines 30-33).

Claim 9, Hirasawa further teaches wherein the processor is configured to store the predetermined command with respect to each direction in which the optical member is to be driven (lens moving speed for lens positions at the wide end to the telephoto end are stored in Fig. 3).

Claim 11, Hirasawa further teaches wherein the processor is configured to generate the predetermined command based on information of at least one of identification information, a posture, a temperature, a driving characteristic (moving speed of each zoom zone is stored as in the diagram of Fig. 3; see col. 1, line 66-col. 2, line 10 and col. 2, line 27-35), and a control characteristic of a lens apparatus including the optical member.

Claim 12, Hirasawa teaches a lens apparatus (photographing apparatus with lens system; see Fig. 5) comprising:
an optical member (zoom lens; col. 4, line 19-33); and
an operation apparatus (see Fig. 5) for operating driving of the optical member, the operation apparatus comprising:
a storage configured to store a speed of the optical member in advance (speed information of each zoom zone stored as a table in micom 119; col. 6, 23-25);
an operation member (zoom switch; col. 6, line 45-47); and
a processor (microcomputer aka “micom” 119; col. 6, line 17-19) configured to generate a command corresponding to the stored speed based on an operation of the operation member (if zoom switch is depressed, micom executes a program to determine zoom speed based on zoom speed storing memory; see Fig. 6 step S104 which refers to Fig. 4, col. 2, lines 57-66), 
wherein the processor is configured to perform processing of changing the generated command to another command based on a state of the optical member of which driving is operated based on the generated command (based on the position of the zoom lens, a temporary zoom speed is set in step S110; see Fig. 6 and col. 7, lines 64-68).

Claim 13, Hirasawa teaches an image pickup apparatus (photographing apparatus; col. 5, line 52-62) comprising:
a lens apparatus (lens system, see lens groups 101, 102, 104, 105; Fig. 5) comprising:
an optical member (zoom lens; col. 4, line 19-33); and
an operation apparatus (see Fig. 5) for operating driving of the optical member, the operation apparatus comprising:
a storage configured to store a speed of the optical member in advance (speed information of each zoom zone stored as a table in micom 119; col. 6, 23-25);
an operation member (zoom switch; col. 6, line 45-47); and
a processor (microcomputer aka “micom” 119; col. 6, line 17-19) configured to generate a command corresponding to the stored speed based on an operation of the operation member (if zoom switch is depressed, micom executes a program to determine zoom speed based on zoom speed storing memory; see Fig. 6 step S104 which refers to Fig. 4, col. 2, lines 57-66),
wherein the processor is configured to perform processing of changing the generated command to another command based on a state of the optical member of which driving is operated based on the generated command (based on the position of the zoom lens, a temporary zoom speed is set in step S110; see Fig. 6 and col. 7, lines 64-68); and
an image pickup element configured to receive an image formed by the lens apparatus (image pickup signal is generated from the image pickup device 106; col. 6, lines 5-7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirasawa in view of Makita (US 2016/0299314 A1).
Claim 10, Hirasawa teaches the operation apparatus according to claim 4, but is silent regarding wherein the processor is configured to obtain the predetermined command from a lens apparatus including the optical member.
Makita teaches wherein an operation apparatus (image pickup system 1000; paragraph 0024 and Fig. 1) wherein the processor (CUP 1204; paragraph 0024) is configured to obtain the predetermined command (field-of-view change rate correction from correction unit 1108; 
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to have used the teaching of Makita with that of Hirasawa in order to keep the field-of-view change rate substantially constant and “images can be made more natural when the lens is driven at high speed without elongation of the drive time,” see paragraph 0009 of Makita. 
Allowable Subject Matter
Claims 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIAWEI A CHEN whose telephone number is (571)270-1707. The examiner can normally be reached Mon-Fri 12:00pm - 9:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHIAWEI CHEN/Primary Examiner, Art Unit 2696